SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL CORPORATE TAXPAYERS ID (CNPJ): 76.483.817/0001-20 PUBLICLY-HELD COMPANY CVM Registration No.1431 - 1 SUMMARY OF THE MINUTES OF THE 97 th EXTRAORDINARY BOARD OF DIRECTORS MEETING 1. PLACE: Rua Coronel Dulcídio nº 800, Curitiba - PR. 2. DATE AND TIME: February 11, 2011, at 9:00 a.m 3. PRESIDING BOARD: Mauricio Schulman - Chairman; Lindolfo Zimmer  Secretary. 4. AGENDA AND RESOLUTIONS: I the appointment of Copels representatives for the companies in which it holds an interest; II the company will individually analyse in details each joint development, in order to establish participation criteria to achieve the best results for each development. III the election of Mr. Paulo Procopiak de Aguiar as Chairman and Financial Expert of the Audit Committee, to finish the 2009/2011 term-of-office, leaving one vacant position to be filled after the Annual Shareholders' Meeting to be held in 2011, thereby Mr. Jorge Michel Lepeltier continues to be a member of the Audit Committee. 5. ATTENDANCE: MAURICIO SCHULMAN - Chairman; LINDOLFO ZIMMER  Secretary; LUIZ ANTONIO RODRIGUES ELIAS; JOÃO CARLOS FASSINA; JOSÉ RICHA FILHO; and IVAN LELIS BONILHA. The full Minutes of the 97 th Extrordinary Board of Directors Meeting were drawn up in the Companys Book no. 07 registered at the Paraná State Trade Registry under no. 10/040141-4 on May 14, 2010. LINDOLFO ZIMMER Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 11, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
